NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                          FILED
                            FOR THE NINTH CIRCUIT                            MAY 31 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

ORLANDO TURCIOS, aka Orlando                     No. 05-72258
Arauz, Orlando Salcedo,
                                                 Agency No. A018-473-869
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted April 15, 2009
                            San Francisco, California

Before: SILER,** KLEINFELD, and M. SMITH, Circuit Judges.


       The Board of Immigration Appeals erred as a matter of law in concluding

that it lacked jurisdiction to hear Turcios’s case because his notice of appeal was

received late due to delivery service error. The thirty-day time limit contained in 8

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
               The Honorable Eugene E. Siler, Senior Circuit Judge for the Sixth
Circuit, sitting by designation.
C.F.R. § 1003.38 is a claim-processing rule, not a jurisdictional limitation.

Irigoyen-Briones v. Holder, 07-71806, slip op. (9th Cir. 2011). We remand to the

agency to permit it fully to reconsider whether, under the circumstances presented,

it will hear the appeal from the Immigration Judge’s decision in this case.




      The PETITION IS GRANTED, the Board’s decision VACATED, and the

case REMANDED.




                                          2